Motion for reargument denied. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ. Louis H. Pink, Superintendent of Insurance of the State of New York, as Liquidator of the Concord Casualty and Surety Company, Respondent, v. Robert E. Connolly and Others, Defendants, Impleaded with Herbert J. Yates, Appellant.— Order denying motion of defendant-appellant for a bill of particulars unanimously affirmed, with twenty dollars costs and disbursements, without prejudice to another application for a bill of particulars upon proper papers to be made by plaintiff at Special Term within ten days after service of a copy of order with notice of entry thereof. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Glennon and Cohn, JJ.